Per Curiam:
Wo think that it was a question of fact for the jury whether or not the only reference to be drawn from the article complained of is that the plaintiff was guilty of unchastity. It was error to hold as matter of law that the article, by necessary inference, did so charge. The judgment and order should be *892reversed and a new trial granted, with costs io appellant to abide the event. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, J J. Judgment and order reversed, new trial ordered, costs to appellant to abide event.